Detailed Action
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions.  
1-20 are pending. 
Claims 4, 5, 11, 12, 18 & 19 are withdrawn below. 
Claims 1-3, 6-10, 13-17 & 20 have been examined. 

Election of Species

This application contains claims directed to the following patentably distinct species: 
Species A: represented by ¶ [0031] of the specification which corresponds to claims 4, 5, 11, 12, 18 & 19.
Species B: represented by ¶ [0032] of the specification which corresponds to claims 6, 7, 13, 14 & 20.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1-3, 8-10 & 15-17 are generic.

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 



There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the 

Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Hartman, Jodi on March 9, 2022 a provisional election was made without traverse to prosecute the invention of Species B (claims 6, 7, 13, 14 & 20).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4, 5, 11, 12, 18 & 19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.



Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




In the Instant case, Claims 1-3 & 6-7 are directed to a method and  Claims 8-10, 13-14, 15-17 & 20 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 

Claims 1-3, 6-10, 13-17 & 20  recite series of steps for tracking and managing the use of software licenses, which is an abstract idea that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as Commercial or legal interactions. 
 
The limitations that set forth the abstract idea are:
acquiring […] a software license for a software asset to be instantiated and used by a cloud computing environment associated with an enterprise; 
Preparing […] with an enterprise anchor point ("EAP") module managed by a vendor of the software asset, a certificate validation process that uses an 
Instantiating […] the execution instance of the software asset in the cloud computing environment; and 
validating, […] , the enterprise security certificate to ensure the software asset is instantiated and used in accordance with the software license.

The noted above limitations can be performed mentally or manually (e.g. using a pen & paper) without the use of a machine. 
The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
an enterprise system comprising a processor
an enterprise system with an enterprise anchor point ("EAP")
The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, 
The enterprise system is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of preparing a certificate, instantiating an execution and validating the certificate. 

Additionally, ¶ [0068]- [0069] of the application as filed indicated that the enterprise system/processor is a general-purpose computer. 

Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing 

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

The dependent claim further recite computer generic functions that do not integrate the abstract idea into a practical application. These functions include: 
Negotiating, purchasing, tracking and using a license, 
Triggering execution of the software, tracking auditing and reporting use of the license,
Embedding a URL within the software asset, generating a certificate, connecting to the certificate via the URL and matching and decrypting the certificate upon execution of the software asset (virtual network function). 


Accordingly, claims 1-3, 6-10, 13-17 & 20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

Claims 15-17 & 20 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Under the broadest reasonable interpretation, claims 15-17 & 20 are directed to signals per se.
First, because the preamble limits the overall scope of claim 15 to a “computer readable medium,”  the Examiner finds that the scope of claim 21 is limited to this particular “computer readable medium.”
Second, the Examiner finds that one of ordinary skill in this particular art may interpret such ‘computer readable medium’ claims as signals.  To support the Examiner’s position that a person of ordinary skill in this art may interpret ‘computer readable medium’ claims as signals, see ¶ [0071] Applicant’s specification and USPTO 2 by Director Kappos, D. J. Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (Feb 23, 2010)3 noting that “[w]hen the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.”).
Third, because signal claims are not in any statutory category, Applicants’ computer readable media claims are considered non-statutory subject matter.  In re Nuijten, 500 F3d 1346, 84 USPQ2d 1485 (Fed. Cir. 2007).4
To overcome this particular 35 U.S.C. § 101 rejection and assuming the original specification supports such an amendment in accordance with 35 U.S.C. § 112 1st paragraph, the Examiner recommends (by way of example only) that Applicant amend the preamble and insert the phrase “non-transitory.”  For example, the claim might recite: “One or more non-transitory computer-readable medium comprising…”
For additional guidance on this matter, see memorandum5 by USPTO Director Kappos, D. J. Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (Feb 23, 2010)6

For additional guidance, see USPTO Memorandum7 by Acting Deputy Commissioner for Patent Examination Policy Hirshfeld, Andrew H. titled Effective Today: New Interim Patent Subject Matter Eligibility Examination Instructions,8 August 24, 2009 noting on page 1 that “[t]hese Instructions supersede previous guidance on subject matter eligibility that conflicts with the Instructions, including MPEP 2106(IV), 2106.01 and 2106.02.” 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Sood et al. (US 20160337329 Al) (“Sood”) in view of  Spagna et al. (US 200610089912 A1) (“Spagna”). 
As per claims 1, 8 & 15, Sood discloses:
acquiring, by an enterprise system comprising a processor, a software license for a software asset to be instantiated and used by a cloud computing environment associated with an enterprise (¶ ¶ [0070], [0104]) ; 
preparing, by the enterprise system, with an enterprise anchor point ("EAP") module managed by a vendor of the software asset, a certificate validation process (public/private key pairs) […] to ensure the software license is valid for an execution instance of the software asset (¶ [0064], [0070], [0075], [0076],[0077] [0086]; fig. 10); 
instantiating, by the enterprise system, the execution instance of the software asset in the cloud computing environment (¶ [0024], [0041], [0066], [0070] ); and 
validating, by the EAP module, the enterprise security certificate to ensure the software asset is instantiated and used in accordance with the software license (¶ [0056], [0064], [0084], [0085]).
	
	
Sood does not clearly discloses a certificate validation process that uses an enterprise security certificate. 

Spagna, however, clearly discloses a certificate validation process that uses an enterprise security certificate ((¶¶ [0182], [0195]- [0197]) Fig. 4 & related text). 

It would have been obvious to a person of ordinary skill in the art to modify Sood’s digital certificate to include validation process using the digital certificate, as 

As per claims 2, 9 & 16, Sood/Spagna discloses as shown above
Sood further discloses using and tracking usage of a license for software assets (¶ [0104]). 
Sood does not expressly disclose but Spagan discloses:
wherein acquiring, by the enterprise system, the software license for the software asset to be instantiated and used by the cloud computing environment associated with the enterprise comprises 
executing, by the processor of the enterprise system, an enterprise entitlement license purchasing and acquisition ("EELPA") module, to negotiate a purchase and acquisition of the software license (¶¶ [0245]-[0249’; fig. 6 & related text); and further comprising: 
providing, by the EELPA module, license information associated with the software license to an enterprise license tracking ("ELT") module (¶¶ [0245]-[0249’; fig. 6 & related text); 
providing, by the EELPA module, license metadata associated with the software license to an enterprise service design ("ESD") module (¶¶ [0245]-[0249’; fig. 6 & related text); 
determining, by the ESD module, a service model that uses the software asset in accordance with the software license (¶¶ [0245]-[0249’; fig. 6 & related text); and 
providing, by the ESD module, the service model to the ELT module and to an enterprise software instance controller ("ESIC") module (¶¶ [0245]-[0249’; fig. 6 & related text).

It would have been obvious to a person of ordinary skill in the art to modify Sood’s licensing system to include the option of purchasing/renewing licenses, as disclosed by Spagna, to offer the user the option of purchasing or renewing a license thereby enhancing the user’s experience. ).  

As per claims 3, 10 & 17, Sood/Spagna discloses as shown above
Sood further discloses
receiving, by the ESIC module, a software instance instantiation trigger, wherein instantiating, by the enterprise system, the execution instance of the software asset in the cloud computing environment is in response to the execution instance instantiation trigger ((¶ [0067], [0072], [0073]; fig. 8 & related text); 
reporting, by the ESIC module, tracking and auditing data to an enterprise usage, topology, and inventory ("EUTI") module (¶¶  [0070], [0104], [0116]); and 
providing, by the ESIC module, through the EELPA, feedback to the vendor based upon the tracking and auditing data (¶¶  [0070], [0104], [0116]);.

As per claims 6, 13 & 20, Sood/Spagna discloses as shown above
Sood does not disclose but Spagna discloses:
embedding, by a supplier license management tracking ("SLMT") module, a secure uniform resource locator ("URL") (¶¶ [0314]-[0321, [0325], [0326], [0340], [0348]) and a vendor key in the software asset (¶ [0446]-[0454]); 
generating, by the SLMT module, the enterprise security certificate; providing, by the SLMT module, the enterprise security certificate to the EAP module (¶ [0456]); 
in response to instantiating, by the enterprise system, the execution instance of the software asset in the cloud computing environment, connecting, by the execution instance, to the EAP module, via the secure URL (¶¶ [0314]-[0321, [0325], [0326], [0340], [0348]); 
matching, by the EAP module, the vendor key to the enterprise security certificate; and decrypting, by the EAP module, via the vendor key, the enterprise security certificate to validate the software license for the execution instance of the software asset (¶¶ [0209]-[0219]) .

It would have been obvious to a person of ordinary skill in the art to modify Sood’s digital certificate to include validation process using the digital certificate, as disclosed by Spagna, to prevent unauthorized use of digital content (Spagna: (¶ [0156]]).  

As per claims 7 & 14, Sood/Spagna discloses as shown above


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, and is listed in the attached form PTO-892 (Notice of References Cited). Unless expressly noted otherwise by the Examiner, all documents listed on form PTO-892 are cited in their entirety. 

Swaminathan et al. (US 20130163758 Al): 
A key delivery mechanism that delivers keys to an OS platform
(e.g., iOS platform) devices for decrypting encrypted
HTTP live streaming data. An HTTPS URL for a stateless
HTTPS service is included in the manifest for an encrypted
HTTP live stream obtained by an application (e.g., a browser)
on an OS platform device. The URL includes an encrypted
key, for example as a query parameter value. The application
passes the manifest to the OS. The OS contacts the HTTPS
service to obtain the key using the URL indicated in the
manifest. Since the encrypted key is a parameter of the URL,
the encrypted key is provided to the HTTPS service along
with information identifying the content. The HTTPS service
decrypts the encrypted key and returns the decrypted key to
the OS over HTTPS, thus eliminating the need for a database
lookup at the HTTPS service. 



Clarke (US 20200099591 Al): 

system for secure management of licensing and distributing
virtual network functions (VNF) is provided. The
system includes a VNF license manager, a VNF repository,
and a VNF license database. The VNF license manager is in

license database. The VNF license manager is programmed
to receive a request for access to a first VNF from a virtual
network. The virtual network is configured to execute the
first VNF. The VNF license manager is also programmed to
determine if the virtual network may access the first VNF
based on one or more policies associated with the first VNF.
If the virtual network may access the first VNF, the VNF
license manager is programmed to retrieve the first VNF
from the VNF repository and transmit the first VNF to the
virtual network.

Ito (US 20120215662 Al):
A disclosed license management system includes a sales
management apparatus and a license management apparatus.
The sales management apparatus includes a transmission unit
that transmits a registration request including configuration
information of a group including a combination of plural
selected programs; a product registration unit that receives an
input of license information corresponding to the group, associates
and stores the license information with the group, in a
product information storage unit as product information; and
a sales management unit that transmits a list of the product
information in response to a reception of a purchase request
for purchasing the progran1, the product information being
stored in the product information storage unit. The license
management apparatus includes a group information storage
unit that stores the configuration information included in the
registration request. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
        2 See MPEP §707.06 “Citation of Decisions, Orders Memorandums, and Notices” expressly authorizing the Examiner to cite to Commissioner’s Memorandums which have not yet been incorporated into the MPEP.
        
        3 Also also available at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf
        
        4 See also In re Nuijten, 515 F3d 1361, 85 USPQ2d 1927 (Fed. Cir. 2008)(petition for panel rehearing and petition for rehearing en banc denied).
        5 See MPEP §707.06 “Citation of Decisions, Orders Memorandums, and Notices” expressly authorizing the Examiner to cite to Commissioner’s Memorandums which have not yet been incorporated into the MPEP.
        
        6 Also available at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf
        7 See MPEP §707.06 “Citation of Decisions, Orders Memorandums, and Notices” expressly authorizing the Examiner to cite to Commissioner’s Memorandums which have not yet been incorporated into the MPEP.
        
        8 Available at  http://www.uspto.gov/patents/law/exam/memoranda.jsp